Exhibit 10.3

DEBT CONVERSION AGREEMENT

This Debt Conversion Agreement (this “Agreement”) is dated as of November 8,
2017, among Oragenics, Inc., a Florida corporation (the “Company”), and Intrexon
Corporation (“Intrexon”).

RECITALS

WHEREAS, the Company entered into a Note Purchase Agreement and executed a
Promissory Note (the “Note”) to Intrexon $2,400,000 on May 10, 2017;

WHEREAS, the Note provided that the unpaid amounts accrued interest at a rate of
12% per annum and approximately $146,400 in unpaid interest has been accrued
under the Note as of November 8, 2017 (the “Note Accrued Interest”);

WHEREAS, Intrexon previously billed the Company $764,376.61 for accounts payable
(the “Accounts Payable”) and approximately $65,432.85 in unpaid interest has
been accrued under the Accounts Payable as of November 8, 2017 (“Payables
Accrued Interest”, together with Note Accrued Interest, the “Accrued Interest”);

WHEREAS, the aggregate amount owed under the Accounts Payable and the Note
including the Accrued Interest is $3,376,209.46 (the “Debt”);

WHEREAS, the Company desires to cause the Debt to be repaid and cancelled by
exchanging Series C Non-Convertible Preferred Stock of the Company (the “Series
C Preferred Stock” or “Securities”) for the Debt;

WHEREAS, Intrexon desires to acquire the Securities in exchange for the
satisfaction and cancellation of the Debt;

WHEREAS, the Company and Intrexon are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, and Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act;

WHEREAS, contemporaneously with the Closing under this Agreement, the Company
intends to close on a Series B Preferred Financing with certain accredited
investors (the “Series B Preferred Financing”);

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Recitals. The foregoing recitals are true and correct and are hereby
incorporated into this Agreement as if fully set forth herein.

1.2 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.2:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to Intrexon, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Intrexon will be deemed to be an Affiliate of Intrexon.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation” means the Certificate of Designation of the Series
C Preferred Stock to be filed prior to the Closing by the Company with the
Secretary of State of Florida in the form of Exhibit A attached hereto.

“Closing” means the closing of the conversion of the Debt into shares of Series
C Preferred Stock contemplated hereby.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) Intrexon’s obligations to convert the Debt and
(ii) the Company’s obligations to deliver the Securities issuable at the
Closing, in each case, have been satisfied or waived.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Common Stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means Shumaker, Loop & Kendrick, LLP, with offices located at
101 E. Kennedy Blvd. Suite 2800, Tampa, Florida 33602.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(e).

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(o).

 

2



--------------------------------------------------------------------------------

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

“Per Share Exchange Price” equals $33,847.9874.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(e).

“Securities” means the Series C Preferred Stock.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series C Preferred Stock” has the meaning set forth in the recitals.

“Shares” means the shares of Series C Preferred Stock issued or issuable to
Intrexon pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Documents.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, Voting Agreement, ECC Amendments,
and Certificate of Designation.

“Transfer Agent” means Continental Stock Transfer and Trust Company, and any
successor transfer agent of the Company.

“Voting Agreement” means the written agreement, in the form of Exhibit C
attached hereto, of Intrexon Corporation, Harvest Intrexon Enterprise Fund I
(AI), L.P., Harvest Intrexon Enterprise Fund I, L.P., the Koski Family Limited
Partnership, MSD Credit Opportunity Master Fund, L.P., and their respective
affiliates, such persons who have voting control as of the date hereof,
amounting to, in the aggregate, a majority of the issued and outstanding Common
Stock.

ARTICLE II

DEBT CONVERSION

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, Intrexon hereby agrees to exchange the
Debt for the issuance of One Hundred (100) shares of Series C Preferred Stock at
the Per Share Exchange Price by the Company to Intrexon having a stated value
equal to the amount of the Debt (the “Conversion Securities”). Upon satisfaction
of the covenants and conditions set forth in Sections 2.2 and 2.3 applicable to
the Closing, the Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree. When issued to Intrexon at
the Closing, the Conversion Securities will be deemed to have been issued in
full satisfaction and payment of the Debt owed by the Company to Intrexon.

2.2 Deliveries.

(a) On or prior to the Closing Date (unless otherwise indicated below), the
Company shall deliver or cause to be delivered to Intrexon the following:

(i), this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit B
attached hereto;

(iii) an irrevocable letter of instruction to the transfer agent to issue book
entry evidencing 100 shares of Series C Preferred Stock registered in the name
of Intrexon and evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Florida;

(iv) the Voting Agreement duly executed by the Series B Preferred Financing
participants;

(v) the Amendment to the June 2012 Stock Issuance Agreement duly executed by the
Company;

(vi) the Second Amendment to the June 2012 Exclusive Channel Agreement duly
executed by the Company;

(vii) the Second Amendment to the June 2015 Stock Issuance Agreement duly
executed by the Company; and

 

4



--------------------------------------------------------------------------------

(viii) the Second Amendment to the June 2015 Exclusive Channel Agreement duly
executed by the Company.

(b) On or prior to the Closing Date, Intrexon shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by Intrexon;

(ii) the original Note marked “cancelled”;

(iii) the Voting Agreement duly executed by Intrexon;

(iv) the Amendment to the June 2012 Stock Issuance Agreement duly executed by
Intrexon;

(v) the Second Amendment to the June 2012 Exclusive Channel Agreement duly
executed by Intrexon;

(vi) the Second Amendment to the June 2015 Stock Issuance Agreement duly
executed by Intrexon; and

(vii) the Second Amendment to the June 2015 Exclusive Channel Agreement duly
executed by Intrexon and Intrexon Actobiotics NV.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met or waived by the Company:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of Intrexon contained herein (except with
respect to representations and warranties which relate to a specific date, in
which case such representations and warranties shall continue to be materially
accurate as of such date);

(ii) all obligations, covenants and agreements of Intrexon required to be
performed at or prior to the applicable Closing Date shall have been performed;

(iii) the delivery by Intrexon of the items set forth in Section 2.2(b) of this
Agreement;

(iv) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(v) the simultaneous closing of the Series B Preferred Financing; and

(vi) the Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary for consummation of the
issuance of the Shares, all of which shall be and remain so long as necessary in
full force and effect.

 

5



--------------------------------------------------------------------------------

(b) The obligations of Intrexon hereunder in connection with the Closing are
subject to the following conditions being met or waived by Intrexon as to
itself:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein (except with
respect to representations and warranties which relate to a specific date, in
which case such representations and warranties shall continue to be materially
accurate as of such date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement and a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, certifying to the
fulfillment of the conditions specified in Sections 2.3(b)(i) and (ii);

(iv) on the Closing Date, trading in the Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the applicable Closing Date), and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities;

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(vi) the simultaneous closing of the Series B Preferred Financing; and

(vii) the Company shall have obtained in a timely fashion any and all consents,
permits, approvals, registrations and waivers necessary for consummation of the
purchase and sale of the Shares, all of which shall be and remain so long as
necessary in full force and effect.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Documents, the Company hereby makes the following representations and
warranties to Intrexon as of the Closing Date:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Commission
pursuant to the reporting requirements of the Exchange Act,

 

6



--------------------------------------------------------------------------------

since the end of its most recently completed fiscal year through the date
hereof, including, without limitation, its most recent report on Form 10-Q. The
Company does not have any material subsidiaries. The Company is qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any effect on the business, operations, properties or financial condition
of the Company that is material and adverse to the Company, taken as a whole,
and any condition, circumstance or situation that would prohibit the Company
from entering into and performing any of its obligations hereunder.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform the Transaction Documents and to issue
the Shares in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, and no further consent or authorization of
the Company, its board of directors or stockholders is required. When executed
and delivered by the Company, the Transaction Documents shall constitute a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c) Issuance of Shares. The Shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, the Shares will be free and clear of all liens, claims, charges,
security interests or agreements, pledges, assignments, covenants, restrictions
or other encumbrances created by, or imposed by, the Company (collectively,
“Encumbrances”) and rights of refusal of any kind imposed by the Company (other
than restrictions on transfer under applicable securities laws) and the holder
of such Shares shall be entitled to all rights accorded to a holder of Common
Stock. The Company has not issued any shares of Common Stock, shares of Series A
preferred stock, options or warrants since its most recent report on Form 10-Q.

(d) No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby do not and will not
(i) violate any provision of the Company’s Articles of Incorporation or Bylaws,
each as amended to date, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company’s properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is not required under federal, state, foreign or local law, rule or

 

7



--------------------------------------------------------------------------------

regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings,
consents and approvals which may be required to be made by the Company under
applicable state and federal securities laws, rules or regulations prior to or
subsequent to Closing).

(e) SEC Documents, Financial Statements. The Common Stock of the Company is
registered pursuant to Section 12(g) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein being collectively referred to as the “SEC Documents”). At
the times of their respective filing, all such reports, schedules, forms,
statements and other documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. At the times of their respective filings, such reports,
schedules, forms, statements and other documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(f) Accountants. Mayer Hoffman McCann P.C. whose report on the financial
statements of the Company is filed with the Commission in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2016, were, at the time such
report was issued, independent registered public accountants as required by the
Securities Act.

(g) Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

8



--------------------------------------------------------------------------------

(h) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

(i) No Material Adverse Change. Except as disclosed in the SEC Documents, since
June 30, 2017, the Company has not (i) experienced or suffered any Material
Adverse Effect, (ii) incurred any material liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the Company’s business or (iii) declared, made or paid any dividend or
distribution of any kind on its capital stock.

(j) No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, and except for the consummation of the transactions contemplated
herein, since June 30, 2017, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k) Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

(l) Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business.

(m) Intellectual Property

(a) To the best of its knowledge, the Company has entered into agreements with
each of its current and former officers, employees and consultants involved in
research and development work, including development of the Company’s products
and technology providing the Company, to the extent permitted by law, with title
and ownership to patents, patent applications, trade secrets and inventions
conceived, developed, reduced to practice by such person, solely or jointly with
other of such persons, during the period of employment by the Company except
where the failure to have entered into such an agreement would not have a
Material Adverse Effect. The Company is not aware that any of its employees or
consultants is in material violation thereof.

 

 

9



--------------------------------------------------------------------------------

(b) To the Company’s knowledge, the Company owns or possesses adequate rights to
use all trademarks, service marks, trade names, domain names, copyrights,
patents, patent applications, inventions, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), and other intellectual property rights (“Intellectual
Property”) as are necessary for the conduct of its business as described in the
SEC Documents. Except as described in the SEC Documents, (i) to the knowledge of
the Company, there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property; (ii) there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by others
against the Company challenging the Company’s rights in or to any such
Intellectual Property; (iii) the Intellectual Property owned by the Company and,
to the knowledge of the Company, the Intellectual Property licensed to the
Company has not been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government agency, in whole or in part, and there is
no pending or, to the knowledge of the Company, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; (iv) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others against the
Company that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, and the Company has
not received any written notice of such claim; and (v) to the Company’s
knowledge, no employee of the Company is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or actions undertaken by the employee
while employed with the Company, in each of (i) through (v), for any instances
which would not, individually or in the aggregate, result in a Material Adverse
Effect.

(n) FDA Compliance.

(a) Except as described in the SEC Documents, the Company: (i) is in material
compliance with all statutes, rules or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product that is under development, manufactured or distributed
by the Company (“Applicable Laws”); (ii) has not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Applicable Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would not, individually or in the aggregate, result in
a Material Adverse Effect; (iii) possesses all material Authorizations necessary
for the operation of its business as described in the SEC Documents and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any term of any such Authorizations; and (iv) since
January 1, 2017: (A) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other

 

10



--------------------------------------------------------------------------------

federal, state, local or foreign governmental or regulatory authority or third
party alleging that any product operation or activity is in material violation
of any Applicable Laws or Authorizations and has no knowledge that the FDA or
any other federal, state, local or foreign governmental or regulatory authority
or third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (B) has not received notice that the FDA or
any other federal, state, local or foreign governmental or regulatory authority
has taken, is taking or intends to take action to limit, suspend, modify or
revoke any material Authorizations and has no knowledge that the FDA or any
other federal, state, local or foreign governmental or regulatory authority is
considering such action; (C) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission); and (D) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post-sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.

(b) Since January 1, 2017, and except to the extent disclosed in the SEC
Documents, the Company has not received any notices or correspondence from the
FDA or any other federal, state, local or foreign governmental or regulatory
authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company.

(o) General Healthcare Regulatory Compliance.

(a) As used in this subsection:

(i) “Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or any political subdivision, court, body, agency
or regulatory authority thereof, and any Person exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to any of the foregoing.

(ii) “Law” means any federal, state, local, national or foreign law, statute,
code, ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction, decree or arbitration award or finding.

(b) The Company has not committed any act, made any statement or failed to make
any statement that would reasonably be expected to provide a basis for the FDA
or any other Governmental Entity to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or
similar policies, set forth in any applicable Laws. Neither the Company, nor, to
the knowledge of the Company, any of its officers, key employees or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under applicable Law,
including, without limitation, 21 U.S.C. Section 335a. No claims, actions,
proceedings or investigations that would reasonably be expected to result in
such a material debarment or exclusion are pending, or to the knowledge of the
Company, threatened, against the Company or any of its respective officers,
employees or agents.

 

 

11



--------------------------------------------------------------------------------

(c) Each of the Company and, to its knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care Laws applicable to the Company
or by which any of its properties, businesses, products or other assets is bound
or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42
U.S.C. § 1320a-7), the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.)
(collectively, “Health Care Laws”). The Company has not received any
notification, correspondence or any other written or oral communication from any
Governmental Entity, including, without limitation, the FDA, the Centers for
Medicare and Medicaid Services, and the Department of Health and Human Services
Office of Inspector General, of potential or actual material non-compliance by,
or liability of, the Company under any Health Care Laws.

(d) The Company is not a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Entity.

(p) Application of Takeover Protections. The issuance of the Shares hereunder
and Intrexon’s ownership thereof is not prohibited by the business combination
statutes of the state of Florida. The Company has not adopted any stockholder
rights plan, “poison pill” or similar arrangement that would trigger any right,
obligation or event as a result of the issuance of such Shares and Intrexon’s
ownership of such Shares and there are no similar anti-takeover provisions under
the Company’s charter documents.

(q) Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the Trading Market for continued trading of the Common Stock
pursuant thereto. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Trading Market.

(r) Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
Shares under the Securities Act or (iii) has issued any shares of Common Stock
or shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
Shares to Intrexon for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries or affiliates take any action or steps that would
require registration of any of the Shares under the Securities Act or cause the
offering of the shares to be integrated with other offerings. Assuming the
accuracy of the representations and warranties of Intrexon, the offer and
issuance of the Shares by the Company to Intrexon pursuant to this Agreement
will be exempt from the registration requirements of the Securities Act.

 

 

12



--------------------------------------------------------------------------------

(s) No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

(t) Brokers. Other than Dawson James, neither the Company nor any of the
officers, directors or employees of the Company has employed any broker or
finder in connection with the transaction contemplated by this Agreement. The
Company shall indemnify Intrexon from and against any broker’s, finder’s or
agent’s fees for which the Company is responsible.

(u) Solvency. Based on the financial condition of the Company as of the Closing
Dates, after giving effect to the receipt by the Company of the proceeds from
the sale of the Shares hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). Assuming the Closing occurs, the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.

(v) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(w) Voting Agreement. The signatories to the Voting Agreement have voting
control with respect to the Company as of the date hereof, amounting to, in the
aggregate, a majority of the issued and outstanding Common Stock.

3.2 Representations and Warranties of Intrexon. Intrexon hereby represents and
warrants to the Company as follows (as of the Closing Date, unless otherwise
noted below):

 

13



--------------------------------------------------------------------------------

(a) Authority. The execution, delivery and performance by Intrexon of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of Intrexon. Each Transaction
Document to which it is a party has been duly executed by Intrexon, and when
delivered by Intrexon in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Intrexon, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) Own Account. Intrexon understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting Intrexon’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Intrexon is acquiring the Shares hereunder in the ordinary
course of its business. Intrexon understands that it may not be able to sell any
of the Shares without prior registration under the Securities Act or the
existence of an exemption from such registration requirement.

(c) No Conflicts. The execution, delivery and performance by Intrexon of this
Agreement and the consummation by Intrexon of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Intrexon, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Intrexon is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Intrexon, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Intrexon to perform its obligations hereunder.

(d) Purchaser Status. At the time Intrexon was offered the Shares, it was, and
at the date hereof is, an “accredited investor” as defined in Rule 501 under the
Securities Act. Investor is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority Inc. (“FINRA”), or an entity engaged in the business of
being a broker-dealer.

(e) Experience of Intrexon. Intrexon, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Intrexon is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment. Intrexon acknowledges that it has not received any
legal or tax advice from the Company or any of its representatives with respect
the transactions contemplated hereby.

 

 

14



--------------------------------------------------------------------------------

(f) No Trading Market for Shares. Intrexon understands and acknowledges that
there is no market for the Shares and that none is likely to develop and that
the Shares will not be listed on any Trading Market.

(g) General Solicitation. Intrexon is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(h) Access to Information. Intrexon acknowledges that it has had the opportunity
to review any Company information and business updates requested by Intrexon and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares and; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Intrexon has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Shares. Intrexon also acknowledges that it has had the
opportunity to review the Series B Preferred Financing terms and transaction
documents.

(i) Certain Trading Activities. As of the date hereof, other than with respect
to the transactions contemplated herein, since the time that Intrexon was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither Intrexon nor any Affiliate of Intrexon which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to Intrexon’s investments or trading or information
concerning Intrexon’s investments, including in respect of the Shares, and
(z) is subject to Intrexon’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Intrexon or Trading Affiliate, effected or agreed to effect
any purchases or sales of the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). Notwithstanding
the foregoing, in the case of a Intrexon and/or Trading Affiliate that is,
individually or collectively, a multi-managed investment bank or vehicle whereby
separate portfolio managers manage separate portions of Intrexon or Trading
Affiliate’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
Intrexon’s or Trading Affiliate’s assets, the representation set forth above
shall apply only with respect to the portion of assets managed by the portfolio
manager that have knowledge about the financing transaction contemplated by this
Agreement. Other than to other Persons party to this Agreement, their affiliates
and each of their respective professional advisors, Intrexon maintained the
confidentiality of all non-public information disclosed to it in connection with
the transactions contemplated hereby (including the existence and terms of such
transactions) at all times prior to the issuance of the Press Release (as
defined below).

 

15



--------------------------------------------------------------------------------

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or Intrexon for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of Intrexon.

(k) Independent Investment Decision. Intrexon has independently evaluated the
merits of its decision to purchase Shares pursuant to the Transaction Documents,
and Intrexon confirms that it has not relied on the advice of any other business
and/or legal counsel in making such decision. Intrexon understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to Intrexon in connection with the purchase of the Shares constitutes
legal, tax or investment advice. Intrexon has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

(l) No Governmental Review. Intrexon understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.

(m) Residency. Intrexon’s residence (if an individual) or office in which its
investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below Intrexon’s name on its signature page
hereto.

(n) Acknowledgment. Intrexon acknowledges and agrees that Intrexon has reviewed
and considered prior to entering this Agreement the more detailed information
about the Company and the risk factors that may affect the realization of
forward-looking statements set forth in the Company’s filings with the SEC,
including its Annual Report on Form 10-K and its Quarterly Reports on Form 10-Q
filed with the SEC.

The Company and Intrexon acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article III and the Transaction Documents.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws, including the requirement not to trade in the Securities while
in possession of material non-public information. In connection with any
transfer of Shares other than pursuant to an effective registration statement,
to the Company or to an Affiliate of Intrexon or in connection with a pledge as
contemplated in Section 4.1(c), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
Intrexon under this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Intrexon agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(c) The Company acknowledges and agrees that Intrexon may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Intrexon may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
Intrexon’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

(d) Intrexon agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance that Intrexon will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

17



--------------------------------------------------------------------------------

4.2 Furnishing of Information. For a period of one year after the date of this
Agreement, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
this one-year period, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to Intrexon and make publicly
available in accordance with Rule 144 such information as is required for
Intrexon to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
to the extent required from time to time to enable such Person to sell such
Shares without registration under the Securities Act within the requirements of
the exemption provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that could reasonably be expected to be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to Intrexon or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to
Intrexon disclosing all material terms of the transactions contemplated hereby.
On or before 5:30 p.m., New York City time, on the fourth Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement)). Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Intrexon or an Affiliate of Intrexon, or include the name
of Intrexon or an Affiliate of Intrexon in any press release or filing with the
Commission (other than the Registration Statement) or any regulatory agency or
Trading Market, without the prior written consent of Intrexon, except (i) as
required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (ii) to the extent such disclosure is required by law, request of the Staff
of the Commission or Trading Market regulations, in which case the Company shall
provide Intrexon with prior written notice of such disclosure permitted under
this subclause (ii).

4.5 Indemnification of Intrexon.

(a) The Company will indemnify and hold Intrexon and its directors, officers,
stockholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Intrexon (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,

 

18



--------------------------------------------------------------------------------

amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any Purchaser Party may suffer or incur (i) as a
result of any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (ii) arising out of, in connection with, or as a result of the
execution or delivery of this Agreement, any other Transaction Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby. The Company
will not be liable to any Purchaser Party under this Agreement to the extent,
but only to the extent that a loss, claim, damage or liability is attributable
to any Purchaser Party’s breach of any of the representations, warranties,
covenants or agreements made by Purchaser Party in this Agreement or in the
other Transaction Documents.

(b) Promptly after receipt by any Person (the “Indemnified Person”) of notice of
any demand, claim or circumstances which would or might give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.5(a), such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding,
does not admit liability on the part of or attribute fault to any Indemnified
Person and contains a provision requiring confidentiality with respect to the
facts and circumstances of the dispute and of the existence and amount of the
settlement.

4.6 Reservation of Preferred Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, a sufficient number of shares of Series C Preferred Stock for the purpose
of enabling the Company to issue Shares pursuant to this Agreement.

4.7 Waiver and Consent. Intrexon elects not to participate in the Series B
Preferred Financing and in connection therewith (a) waives any and all
contractual rights to participate in the Series B Financing and (b) consents to
the registration rights being granted to the investors in the Series B
Financing.

 

19



--------------------------------------------------------------------------------

4.8 Confidentiality After The Date Hereof. Intrexon covenants that until such
time as the transactions contemplated by this Agreement and such other material
non-public information related to the Company in possession of Intrexon are
publicly disclosed by the Company as described in Section 4.4, Intrexon will
maintain the confidentiality of all non-public information disclosed to it in
connection with the transactions contemplated hereby (including the existence
and terms of such transactions).

4.9 Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the respective Shares purchased by Intrexon to Intrexon within three
Trading Days of the Closing Date (unless Intrexon has specified to the Company
at the time of execution of this Agreement that it shall settle “delivery versus
payment” in which case such Shares shall be delivered on or prior to the Closing
Date).

4.10 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of Intrexon. The Company shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Shares for, sale to Intrexon at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of
Intrexon.

4.12 Use of Proceeds. The Company intends to use the net proceeds of this
offering after payment of the expenses of the offering for the funding of its
AG013 research and clinical trials and for general corporate purposes, including
working capital and shall not use such proceeds for the satisfaction of any
portion of the Company’s debt (other than trade payables in the ordinary course
of the Company’s business and prior practices), or to redeem any Common Stock or
Common Stock Equivalents.

4.13 Prepaid Invoice Amount. The Per Share Exchange Price reflects an
overpayment of the Debt equal to $8,589.28. The Company and Intrexon agree that
such amount shall be treated as a prepaid amount by the Company and will be
deducted from future invoices issued to the Company by Intrexon.

4.14 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time by Intrexon (with respect to the
obligations of Intrexon) or the Company, upon written notice to the other party,
if the Closing shall not have occurred on or before the date that is three
months from the date hereof (the “Outside Date”); provided, however, that the
right to terminate this Agreement under this Section 4.13 shall not be available
to any party whose (i) breach of any provision of this Agreement, (ii) failure
to comply with their obligations under this Agreement or (iii) actions not taken
in good faith, shall have been the cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to the Outside Date or the failure
of a condition in Section 2.3 to be satisfied at such time.

 

20



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 [Reserved]

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Securities to Intrexon.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and Intrexon
will execute and deliver to the other such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via email to the e-mail address set forth
on the signature pages attached hereto prior to 5:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via email to the e-mail address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Intrexon. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

5.6 Headings and Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Intrexon (other than by merger). Intrexon
may assign any or all of its rights under this Agreement to any Person to whom
Intrexon assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
of the Transaction Documents that apply to Intrexon.

 

 

21



--------------------------------------------------------------------------------

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in
Hillsborough County, Florida. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Hillsborough
County, Florida for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

22



--------------------------------------------------------------------------------

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever Intrexon exercises a right, election, demand or
option under a Transaction Document and the Company does not timely and
materially perform its related obligations within the periods therein provided,
then Intrexon may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

5.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Intrexon and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to Intrexon pursuant to any Transaction Document or Intrexon enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 [Reserved].

5.18 No Promotion. The Company agrees that it will not, and shall cause each of
its Subsidiaries to not, without the prior written consent of Intrexon, use in
advertising, publicity, or otherwise the name of Intrexon, its affiliates or any
of their respective partners or employees, nor

 

23



--------------------------------------------------------------------------------

any trade name, trademark, trade device, service mark, symbol or any
abbreviation, contraction or simulation thereof owned by such persons. The
Company further agrees that it shall obtain the written consent of Intrexon
prior to the Company’s or any of its Subsidiaries’ issuance of any public
statement detailing the acquisition of Securities by Intrexon pursuant to this
Agreement.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.20 Exculpation. Intrexon acknowledges that it is not relying upon any person,
firm or corporation, other than the Company and its officers and directors
(acting in their capacity as representatives of the Company), in deciding to
invest and in making its investment in the Company.

5.21 Company Acknowledgement. The Company acknowledges and agrees that
(i) Intrexon is participating in the transactions contemplated by this Agreement
and the other Transaction Documents at the Company’s request and the Company has
concluded that such participation is in the Company’s best interest and is
consistent with the Company’s objectives and (ii) Intrexon is acting solely in
the capacity of an arm’s length purchaser. The Company further acknowledges that
Intrexon is acting or has acted as an advisor, agent or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement or the other
Transaction Documents and any advice given by Intrexon or any of its respective
representatives in connection with this Agreement or the other Transaction
Documents is merely incidental to Intrexon’s acquisition of Shares. The Company
further represents to Intrexon that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(Signature Pages Follow)

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Debt Conversion
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ORAGENICS, INC.     Address for Notice: By  

/s/ Alan Joslyn

   

4902 Eisenhower Blvd.

Suite 125

Tampa, FL 33634

  Name: Alan Joslyn       Title: Chief Executive Officer     INTREXON
CORPORATION     Address for Notice: By  

/s/ Donald P. Lehr

   

20374 Seneca Meadows Parkway,

Germantown, MD 20876

  Name: Donald P. Lehr       Title: Chief Legal Officer    

[Signature page to Debt Conversion Agreement]



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designation



--------------------------------------------------------------------------------

Exhibit B

Form of Legal opinion of Company Counsel

Based upon and subject to the foregoing, it is our opinion as of this date that:

1. Based solely upon the certificate of good standing, dated [                 ,
2017], issued by the State of Florida, the Company is a corporation validly
existing and in good standing under the laws of the State of Florida.

2. The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Transaction Documents, including, without
limitation, to issue and deliver the Shares as contemplated by the Agreement.
Each of the Transaction Documents has been duly authorized by all necessary
corporate action and each has been duly executed and delivered on behalf of the
Company, and each is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

3. The execution and delivery by the Company of the Transaction Documents, and
the performance by the Company of its obligations thereunder as of the date
hereof, do not violate the Company’s Articles of Incorporation or Bylaws, do not
constitute a default under or a material breach of any material agreement of the
Company that has not otherwise been waived and, to our knowledge, do not
(a) violate any U. S. Federal or state statute, rule or regulation applicable to
the transactions contemplated by the Transaction Documents or (b) violate any
order, writ, judgment, injunction, decree, determination or award which has been
entered against the Company and of which such counsel is aware, except, with
respect to clauses (a) and (b), where such violation would not materially and
adversely affect the Company.

4. The Company has the authorized capital stock as set forth in the SEC
Documents. The Securities have been duly authorized, and when issued and sold in
accordance with the Securities Purchase Agreement, will be validly issued and
non-assessable.

5. No approval, authorization or other action by, or notice to or filing with,
any governmental authority is required in connection with the execution,
delivery and performance by the Company of the Transaction Documents, except
(a) those that have been obtained or made and are in full force and effect, and
(b) any filings required by Regulation D promulgated under the Securities Act of
1933, as amended, or by state securities laws.

6. To our knowledge, there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Transaction Documents or that could
reasonably be expected to result, either individually or in the aggregate, in a
material adverse effect on the Company.

7. Assuming the truth and accuracy of the representations made by the Company
and Intrexon in the Debt Conversion Agreement, the sale and issuance of the
Shares in conformity with the terms of the Transaction Documents constitute
transactions that are exempt from the registration requirements of the
Securities Act of 1933, as amended, subject to the timely filing of a Form D
pursuant to Regulation D.



--------------------------------------------------------------------------------

8. The Company is not, after giving effect to the issuance of the Shares, an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

9. To our knowledge and except as set forth in the SEC Documents with respect to
Intrexon Corporation and the Koski Family Limited Partnership, there are no
written contracts, agreements or understandings between the Company and any
person granting such person the right (other than rights which have been waived
in writing or otherwise satisfied) to require the Company to include any
securities of the Company in any registration statement.



--------------------------------------------------------------------------------

Exhibit C

Voting Agreement